Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2-5, 7-11, 15, 18, 24, 26 are in the application. 
The claims have been extensively amended and are now drawn to a method of treating dogs and cats using a compound that is used to treat humans of the same disorders. 

Response to the arguments:-
Claim Rejections - 35 USC § 112
The rejection under 35 USC 112 as having non-statutory subject matter has been withdrawn as the claims have been amended. 
The rejection over the term medicament, and also over prevention and prophylaxis has been withdrawn. 
Claim Rejections - 35 USC § 102
The rejection under 35 USC 102 over WO 2016/083433 to Bothe Ulrich et al. has been withdrawn as the claims are now amended to treating. 
However a new 103 rejection is made below.
 
The rejection under 35 USC 102(a) (2) over WO 2016174183 to Bothe et al has also been withdrawn as the claims have been amended. 
Claim Rejections - 35 USC § 103

The rejection of claims 1-17, 24-27 over WO 2015091426 to Bothe et al. has been withdrawn over the cancelled claims 1, 6, 12-14, 16, 17, 19-23, 25 and 27. It is withdrawn over 
claims 2-5, 7-11, 15, 18, 24 and 26 also.
The compounds are different at the R1 position. See compound 309. 

Double Patenting
The rejection over US 10,308,634 of claim 25-27 is maintained. 
The claims have been amended to treating animals, such as dogs and cats. 
Applicants argue that there is no overlap in the disorders. This is incorrect. The patent teaches treating arthritis, which in fact is a pain due to inflammation which is included in the instant claims.
 

With regards US 9951086, the claims include disorders such as COPD, arthritis, psoriasis and the difference is in the R1, which is different from the compounds of claim 1. Claim 19 is depended  on  claim 1 and not to compounds of formula III. 
The rejection has been withdrawn.

New 103 rejections:-
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 2-5, 7-11, 15, 18, 24, 26 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/083433 to Bothe Ulrich et al.
 

Applicants  claims are drawn to a method of treating a dog or a cat using compounds are given by 	
    PNG
    media_image1.png
    141
    241
    media_image1.png
    Greyscale
, R2 and R3 are CH3. R4 is an alkyl substituted by halogen, R5 is a H, R1 is a an alkyl substituted or unsubstituted. 

Scope and Content of Prior Art and the claims MPEP 2141.02 
The reference teaches the same compounds 


    PNG
    media_image2.png
    342
    591
    media_image2.png
    Greyscale

These compounds treat atopic dermatitis, COPD, See lines 20-24 column 18, in the corresponding US 10,308,634 reference, (used for translation.).
Also see lines 61-67 column 17, which clearly includes treating man and animals. 

    PNG
    media_image3.png
    98
    320
    media_image3.png
    Greyscale


Prima Facie Obviousness, Rational and Motivation MPEP 2142-2413 
The reference teaches the compounds for treating the same disorders, including skin disorders using the same compounds. It also discloses using it on man or animals. Dogs and cats are very common animals which suffer from similar conditions and therefore since there is a teaching that it can be used on them, one of skill in the art would be motivated to treat animal such as dogs and cats. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 2-5, 7-11, 15, 18, 24, 26  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-13, 19-21, 25-27 of U.S. Patent No. 10793545 in view of Patty Khuly.
The claims of the patent are drawn to the same compounds to treat arthritis and inflammatory disease. The difference is that it is given to a human and not a dog or a cat. However there are several drugs are common to both the humans as well as animals and with routine experimentation, a specific doze can be give to animals for the treatment of the same. 
See Patty Khuly. 
Claims 2-5, 7-11, 15, 18, 24, 26  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-12 of U.S. Patent No. 10501437 in view of  Patty Khuly.
The claims of the patent are drawn to the same compounds to treat arthritis and inflammatory disease. The difference is that it is given to a human and not a dog or a cat. However there are several drugs are common to both the humans as well as animals and with routine experimentation, a specific doze can be give to animals for the treatment of the same. 
See Patty Khuly. 

US 10759758  is to different forms and US 10633365 and US 10501417 are drawn to a process of making and not to a method of treating.

Conclusion
Claims 2-5, 7-11, 15, 18, 24, 26 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA J DESAI whose telephone number is (571)272-0684.  The examiner can normally be reached on maxi-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        



March 17, 2021.